Citation Nr: 1218718	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  11-34 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from August 19 to September 5, 1980.

This matter comes before the Board of Veterans' Appeals (Board) following an appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In July 2011, the Veteran and his representative testified before a Decision Review Officer (DRO) at the St. Petersburg RO; a transcript of that hearing is associated with the claims file.  

The Board notes that in a February 1981 rating decision, the RO denied the Veteran's claim for service connection for a left knee disability.  The Veteran was notified of that decision but did not appeal and the decision became final.  At the time of the February 1981 rating decision, the Veteran's service records were unavailable for review.  A limited number of service records have since been located and associated with the claims file.  As such, the Board will reconsider the Veteran's claim for service connection for a left knee disability on the merits.  38 C.F.R. § 3.156(c) (2011).  


FINDINGS OF FACT

1.  The Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for active service in the United States Navy.  

2.  The Veteran has degenerative joint disease of the left knee that is attributable to his active military service.  



CONCLUSION OF LAW

The Veteran has degenerative joint disease of the left knee that is the result of injury or disease incurred in active military service.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for a left knee disability.  He maintains that the condition first began while he was in service.  

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Generally, in order to prove service connection, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus, or link, between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  A history of preservice existence of a condition(s) recorded at the time of examination does not constitute a notation of such a condition(s).  Id; § 3.304(b)(1).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-03 (July 16, 2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service-the second step necessary to rebut the presumption of soundness-a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  If the presumption of sound condition is rebutted, then the veteran is not entitled to service-connected benefits.  Wagner, 370 F.3d at 1096.  

As noted above, not all of the Veteran's service records are available for review.  Otherwise, a review of the available service records reflects an undated document that appears to be a written summary of the findings and action of a United States Navy medical board.  In particular, the medical board report notes that the Veteran was examined for enlistment at AFEES (Armed Forces Examining and Entrance Station) in Newark, New Jersey, on July 24, 1980.  Additionally, the Veteran's health record from his place of enlistment was noted to have been reviewed and that it revealed a physical profile of "111111-A."  The medical board report also notes that the Veteran reported to training at Naval Station Great Lakes on August 19, 1980, and thereafter reported to sick call on August 22, 1980 complaining of knee pain for the last two days.  The Veteran reportedly presented with a medical history of meniscectomy of the left knee in 1977 and a subsequent meniscectomy of the left knee in 1978, with a lack of full function of the knee since that time.  The final diagnosis noted in the medical board report was internal derangement of the left knee status post meniscectomy (times two).  The disability was listed as having existed prior to entry into service and not aggravated by service.  

During his July 2011 RO hearing, the Veteran testified that he had undergone left knee surgery in 1977 and again in 1978.  The Veteran reportedly had had no problems with his left knee subsequent to the surgery in 1978, until injuring the knee during basic training.  In particular, the Veteran testified that he played basketball in his senior year of high school and also worked as a golf caddy.  The Veteran also testified that he had reported the medical history concerning his left knee to the United States Navy at the time of enlistment.  He stated that he was tested and found physically fit for duty and that it was only after performing exercises in service, in particular "squat thrusts," that he developed a problem with his left knee.  The Veteran further testified that two post-service car accidents, in 2004 and 2010, did not result in additional injury to his left knee.  

The RO requested a VA examination in August 2010 to evaluate the Veteran's left knee.  With respect to a medical opinion, the examiner was requested only to comment on the issue of aggravation of a pre-existing knee disability.  The Veteran was examined for VA purposes in September 2010 by an advanced registered nurse practitioner (ARNP).  The Board notes that an ARNP is competent to examine the Veteran and offer a medical opinion.  See e.g., Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  The report of September 2010 VA examination reflects that the examiner conducted an examination of the Veteran, reviewed the claims file and available service records, and considered the Veteran's reported medical history.  The examiner diagnosed the Veteran with moderate degenerative changes of the left knee status post repair of the meniscus (times two).  On the issue of aggravation, the examiner stated that she was unable to "resolve the issue without resorting to speculation."  In this regard, the examiner noted that no enlistment medical examination was associated with the claims file, there was a lack of continuity of symptoms from 1980 until 2010, the Veteran had been in a car accident without reported injury to his left knee, and that the Veteran could have aggravated the degeneration of his left knee as a result of working as a maintenance man and a golf caddy for many years.  

Additional medical evidence consists of a June 2010 VA progress note which reflects moderate degenerative joint disease of the left knee on X-ray.  The record on appeal also contains a statement from H. K., M. D., dated in June 2011.  Dr. H. K noted having treated the Veteran for severe left knee osteoarthritis and also noted the Veteran's reported history of a worsening of his left knee following service.  Dr. H. K. opined that it was "certainly possible" that the Veteran's knee condition worsened due to high intensity activity in service.  
 
As noted above, to rebut the presumption of soundness, the statutes and regulations require that VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The Board notes that lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness.  Gahman v. West, 13 Vet. App. 148 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners).  The VA examiner's equivocal opinion in September 2010, that she was unable to resolve the issue of aggravation of the Veteran's left knee without resorting to speculation, provides neither positive nor negative support for the claim.  Furthermore, while the VA examiner was not asked, and did not comment on, whether there was clear and unmistakable evidence that the Veteran had a left knee disability that existed prior to service, her acceptance of that fact and her inability to provide a definite opinion on the issue of aggravation of a pre-existing left knee disability-the second step necessary to rebut the presumption of soundness-renders the question of the existence of any pre-existing left knee disability moot.  As noted above, to rebut the presumption of soundness VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  

Thus, the Board does not find that the presumption of soundness has been rebutted, and the Veteran is considered to have been in sound condition when examined in July 1980 and enrolled for service in August 1980.  Paradoxically, despite the clear evidence of pre-existence of left knee disability, because the presumption has not been rebutted, the Veteran is considered to have been sound at entry.  

As the Veteran is considered to have been sound upon entry into service, the Board notes that the available service records document an in-service left knee injury during basic training at Naval Station Great Lakes.  The same month he was discharged from service, the Veteran filed a claim for service connection for a left knee disability, which was denied.  Otherwise, the Veteran has consistently claimed that his left knee was functionally fine in the year immediately preceding his entrance onto active service and that he injured the knee during basic training at Naval Station Great Lakes.  

The Board is aware that there is a lack of medical evidence for many years after service of any treatment for a left knee disability.  However, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Additionally, a lay person is competent to testify in regard to the onset and continuity of symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, the Board may not discredit a Veteran's lay testimony merely because it is not corroborated by contemporaneous medical records.  Id. at 1335-36.  

Here, the Board finds the Veteran, as a layperson, is competent to describe an observable event such as an injury, as well as symptoms associated with an injury, such as pain, or other readily identifiable features that are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board also finds the Veteran's statements and his testimony credible with regard to the history of his left knee disability and continuity of symptomatology since service.  Furthermore, neither the VA examiner nor Dr. H. K. have related the Veteran's degenerative changes in his left knee to any trauma that may have occurred as a result of the reported car accidents in 2004 and 2010.  

As noted above, generally, in order to prove service connection, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus, or link, between the current disability and the in-service disease or injury.  See Shedden, supra, at 1167.  

In this case, the evidence reflects a current left knee disability, diagnosed as degenerative joint disease of the left knee; in-service occurrence of a left knee injury, diagnosed at the time as internal derangement of the left knee status post meniscecetomy (times two); and medical evidence linking the degenerative changes to the Veteran's in-service problem.  Therefore, service connection for a left knee disability has been established.  


ORDER

Entitlement to service connection for degenerative joint disease of the left knee is granted.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


